IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-51044
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BYRON LAMONTE MCCUTCHEON,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. W-92-CR-26-5
                         --------------------
                             June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges

PER CURIAM:*

     Byron McCutcheon’s appeals the district court’s denial of

his 18 U.S.C. § 3582(c) motion to reduce his sentence.     He argues

that the district court erred in denying his motion, but he has

failed to show that the district court abused its discretion in

denying the motion.   See United States v. Whitebird, 55 F.3d
1007, 1009 (5th Cir. 1995).   Accordingly, the judgment of the

district court is

AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.